

117 S610 ES: Dr. Lorna Breen Health Care Provider Protection Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 610IN THE SENATE OF THE UNITED STATESAN ACTTo address behavioral health and well-being among health care professionals.1.Short titleThis Act may be cited as the Dr. Lorna Breen Health Care Provider Protection Act.2.Dissemination of best practicesThe Secretary of Health and Human Services (referred to in this Act as the Secretary) shall identify and disseminate evidence-based or evidence-informed best practices for preventing suicide and improving mental health and resiliency among health care professionals, and for training health care professionals in appropriate strategies to promote their mental health. Such best practices shall include recommendations related to preventing suicide and improving mental health and resiliency among health care professionals.3.Education and awareness initiative encouraging use of mental health and substance use disorder services by health care professionals(a)In generalThe Secretary, in consultation with relevant stakeholders, including medical professional associations, shall establish a national evidence-based or evidence-informed education and awareness initiative to encourage health care professionals to seek support and care for their mental health or substance use concerns, to help such professionals identify risk factors associated with suicide and mental health conditions, and to help such professionals learn how best to respond to such risks, with the goal of preventing suicide, mental health conditions, and substance use disorders, and to address stigma associated with seeking mental health and substance use disorder services.(b)ReportingNot later than 2 years after the date of enactment of this Act, the Secretary shall provide to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives an update on the activities and outcomes of the initiative under subsection (a), including a description of quantitative and qualitative metrics used to evaluate such activities and outcomes.(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2024.4.Grants to promote mental health among the health professional workforceSubpart I of part E of title VII of the Public Health Service Act (42 U.S.C.. 294n et seq.) is amended by adding at the end the following:764.Grants to promote mental health among the health professional workforce(a)In generalThe Secretary shall award grants related to improving mental health and resiliency among health care professionals.(b)Grants to promote mental health among health care professionals(1)In generalThe Secretary shall award grants to health care entities, including entities that provide health care services, such as hospitals, community health centers, and rural health clinics, or to medical professional associations, to establish or enhance evidence-based or evidence-informed programs dedicated to improving mental health and resiliency for health care professionals.(2)Use of fundsAn eligible entity receiving a grant under this subsection shall use amounts under the grant to implement a new program or enhance an existing program to promote mental health among health care professionals, which may include—(A)improving awareness among health care professionals about risk factors for, and signs of, suicide and mental health or substance use disorders, in accordance with evidence-based or evidence-informed practices;(B)establishing new, or enhancing existing, evidence-based or evidence-informed programs for preventing suicide and improving mental health and resiliency among health care professionals;(C)establishing new, or enhancing existing, peer-support programs among health care professionals; or(D)providing mental health care, follow-up services and care, or referral for such services and care, as appropriate.(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to eligible entities in health professional shortage areas or rural areas.(c)Training grantsThe Secretary may establish a program to award grants to health professions schools, academic health centers, State or local governments, Indian Tribes or Tribal organizations, or other appropriate public or private nonprofit entities (or consortia of entities, including entities promoting multidisciplinary approaches) to support the training of health care students, residents, or health care professionals in evidence-based or evidence-informed strategies to address mental and substance use disorders and improve mental health and resiliency among health care professionals.(d)Grant termsA grant awarded under subsection (b) or (c) shall be for a period of 3 years.(e)Application submissionAn entity seeking a grant under subsection (b) or (c) shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.(f)ReportingAn entity awarded a grant under subsection (b) or (c) shall periodically submit to the Secretary a report evaluating the activities supported by the grant.(g)Authorization of appropriationsTo carry out this section and section 5 of the Dr. Lorna Breen Health Care Provider Protection Act, there are authorized to be appropriated $35,000,000 for each of fiscal years 2022 through 2024..5.Review with respect to health care professional mental health and resiliency(a)In generalThe Secretary, in consultation with relevant stakeholders, shall conduct a review and, not later than 3 years after the date of enactment of this Act, submit a report to Congress related to improving health care professional mental health and resiliency and the outcomes of programs authorized under this Act.(b)ConsiderationsThe review under subsection (a) shall take into account—(1)the prevalence and severity of mental health conditions among health professionals, and factors that contribute to those mental health conditions;(2)barriers to seeking and accessing mental health care for health care professionals, which may include consideration of stigma and licensing concerns, and actions taken by State licensing boards, schools for health professionals, health care professional training associations, hospital associations, or other organizations, as appropriate, to address such barriers;(3)the impact of the COVID–19 public health emergency on the mental health of health care professionals and lessons learned for future public health emergencies;(4)factors that promote mental health and resiliency among health care professionals, including programs or strategies to strengthen mental health and resiliency among health care professionals; and(5)the efficacy of health professional training programs that promote resiliency and improve mental health.(c)RecommendationsThe review under subsection (a), as appropriate, shall identify best practices related to, and make recommendations to address—(1)improving mental health and resiliency among health care professionals;(2)removing barriers to mental health care for health care professionals; and(3)strategies to promote resiliency among health care professionals in health care settings.6.GAO reportNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall report to Congress on the extent to which Federal substance use disorder and mental health grant programs address the prevalence and severity of mental health conditions and substance use disorders among health professionals. Such report shall include an analysis of available evidence and data related to such conditions and programs, and shall assess whether there are duplicative goals and objectives among such grant programs.Passed the Senate August 6 (legislative day, August 5), 2021.Secretary